Citation Nr: 0616296	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling, for the period June 16, 1999, to December 
31, 1999, for service-connected post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

As part of its June 2004 Remand, the Board directed the RO, 
via the AMC, to obtain any pertinent private or VA treatment 
records identified by the veteran.  In response to the AMC's 
duty to assist letter dated later in June 2004, the veteran 
completed the VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
which was received in August 2004.  On this form, the veteran 
reported that he had been treated by VA psychiatrists at VA 
Medical Centers from November 1999 to March 2002, and by 
health care professionals at a Vets' Center from 1999 through 
the present.  

Although the VA treatment records identified by the veteran 
were obtained, and the additional actions directed by the 
Board's June 2004 remand were completed, there is no record 
that an attempt to obtain the veteran's identified records 
from the Vets' Center was made.  

The United States Court of Appeals for Veterans Claims has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, the Board concurs with the 
veteran's representative's assertion, in the May 2006 
informal hearing presentation, that these records must be 
obtained so that the veteran's claim can be considered based 
on all available evidence.  This is particularly the case in 
this appeal, because the veteran's treatment records from the 
Vets' Center span the length of both rating stages under 
consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  Copies of treatment records from the 
named Vets' Center, as identified by the 
veteran in August 2004, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented, and 
for VA records, the VA facility should 
provide a negative response if records 
are not available.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that it is in 
complete compliance with the directives 
of this Remand.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.   
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Thereafter, if the issues on appeal 
remain denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


